 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations | L. [F D

UNITED STATES DISTRICT COURT JUN 14 2049

SOUTHERN DISTRICT OF CALIFORNIA CLERK, U.S, DISTRICT COURT
SOUTHERN OISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CREMINAL CASE DEPUTY
(For Revocation of Probation or Supervised Release)

(For Offenses Committed On or After November 1, 1987)

 

 

V.

ADRIAN MORALES-SALDANA (1)
Case Number: 3:16-CR-00207-JM

Frank Torres Morell
Defendant’s Attorney

 

REGISTRATION NO. 54850-298

Cl -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1, 2.

[1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Failure to complete punitive RRC (Residential Reentry Center) placement

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

June 7, 2019

Date of Imposition of Sentence

HON A RE T. MILLER
ED STATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

DEFENDANT: ADRIAN MORALES-SALDANA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-00207-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six (6) Months.

Sentence imposed pursuant to Title 8 USC Section 1326(b),
The court makes the following recommendations to the Bureau of Prisons:

4 O

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ll at A.M, on

 

C! as notified by the United States Marshal.

o The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

QO on or before
LI as notified by the United States Marshal.
LO as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:16-CR-00207-JM
